 Case: 2:18-cv-01223-JLG-KAJ Doc #: 22 Filed: 12/28/18 Page: 1 of 3 PAGEID #: 176



                           IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

Stifel Financial Corp.,                               :
                                                      :
           Plaintiff,                                 : Case No. 18-cv-1223
                                                      :
v.                                                    : Judge James L. Graham
                                                      : Magistrate Judge Kimberly A. Jolson
Michael J. Iannarino,                                 :
                                                      :
           Defendant.                                 :

                        NOTICE OF PREJUDGMENT ATTACHMENT ORDER
                               PURSUANT TO O.R.C. § 2715.045(C)

        You are hereby notified that this Court has issued an order in the above case in favor of
STIFEL FINANCIAL CORP., 501 North Broadway, St. Louis, Missouri, 63102, the plaintiff in
this proceeding, directing that property now in your possession be taken from you. This order
was issued on the basis of the plaintiff’s claim against you as indicated in the documents that are
enclosed with this notice.

        The law of Ohio and the United States provides that certain benefit payments cannot be
taken from you to pay a debt. Typical among the benefits that cannot be attached or executed on
by a creditor are:

     (1)     Workers' compensation benefits;

     (2)     Unemployment compensation payments;

     (3)     Cash assistance payments under the Ohio works first program;

     (4)     Benefits and services under the prevention, retention, and contingency program;

     (5)     Disability financial assistance administered by the Ohio department of job and family
             services;

     (6)     Social security benefits;

     (7)     Supplemental security income (S.S.I.);

     (8)     Veteran's benefits;

     (9)     Black lung benefits;


                                               Page 1 of 2
CO\6012933.1
 Case: 2:18-cv-01223-JLG-KAJ Doc #: 22 Filed: 12/28/18 Page: 2 of 3 PAGEID #: 177



    (10) Certain pensions.

       Additionally, your wages never can be taken to pay a debt until a judgment has been
obtained against you. There may be other benefits not included in this list that apply in your case.

        If you dispute the plaintiff's claim and believe that you are entitled to possession of the
property because it is exempt or for any other reason, you may request a hearing before this court
by disputing the claim in the request for hearing form, appearing below, or in a substantially
similar form, and delivering the request for hearing to this court at the above address, at the
office of the clerk of this court, no later than the end of the fifth business day after you receive
this notice. You may state your reasons for disputing the claim in the space provided on the
form; however, you are not required to do so. If you do state your reasons for disputing the
claim, you are not prohibited from stating any other reasons at the hearing, and if you do not
state your reasons, it will not be held against you by the court and you can state your reasons at
the hearing. If you request a hearing, it will be held within three business days after delivery of
your request for hearing and notice of the date, time, and place of the hearing will be sent to you.

        You may avoid a hearing but recover and retain possession of the property until the entry
of final judgment in the action by filing with the court, at the office of the clerk of this court, not
later than the end of the fifth business day after you receive this notice, a bond executed by an
acceptable surety in the amount of $900,000.00.

       If you do not request a hearing or file a bond before the end of the fifth business day after
you receive this notice, possession of the property will be withheld from you during the
pendency of the action. Notice of the dates, times, places, and purposes of any subsequent
hearings and of the date, time, and place of the trial of the action will be sent to you.


                                                               Clerk of Court


                                                               Date




                                             Page 2 of 2
CO\6012933.1
 Case: 2:18-cv-01223-JLG-KAJ Doc #: 22 Filed: 12/28/18 Page: 3 of 3 PAGEID #: 178



                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

Stifel Financial Corp.,                             :
                                                    :
        Plaintiff,                                  : Case No. 18-cv-1223
                                                    :
v.                                                  : Judge James L. Graham
                                                    : Magistrate Judge Kimberly A. Jolson
Michael J. Iannarino,                               :
                                                    :
        Defendant.                                  :

                                REQUEST FOR HEARING
                            PURSUANT TO O.R.C. § 2715.045(C)(2)

        I dispute the claim for possession of property in the above case and request that a hearing
in this matter be held within three business days after delivery of this request to the court.

        I dispute the claim for the following reasons:

______________________________________________________________________________
(Optional)
______________________________________________________________________________

______________________________________________________________________________




                                                            Name of Defendant


                                                            Signature


                                                            Date


WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST
IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS
COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE
YOUR RIGHT TO A HEARING AND POSSESSION OF THE PROPERTY WILL BE
WITHHELD FROM YOU DURING THE PENDENCY OF THE ACTION.



                                            Page 1 of 1
CO\6012933.1
